Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the phrase “the pocket” lacks proper antecedent basis.  It appears that claim 3 is depending from claim 2 instead of claim 1.  In claim 3, the phrases “the cloth sheet.” [sic], “the pocket.” [sic], “the weighted rod.” [sic] are incomplete and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0374036) or Olson (4,487,244) in view of Bristley (4,514,725) and/or Lukosiunas et al. (2015/0047792; hereinafter Lukosiunas) or Corcoran (4,413,665).
Chen discloses a coilable shade/retractable display and storage clutch (2) is inherently capable for displaying necklaces, the coilable shade/retractable display and storage clutch comprising a C-shaped frame (3-5) having right and left downwardly projecting arms (4, 5), a torsion spring loaded tube (7, 8; [0031]) rotatably suspended between the downwardly projecting arms of the frame, a rectangular sheet (9) attached along one edge to the tube with an opposite edge wrapped around a weighted rod (91), and the sheet alternately by pulling down on the weighted rod and retracted by pulling again on the weighted rod.  Olson discloses a roller apparatus/retractable display and storage clutch (10; Fig.s 1-7) is inherently capable for displaying necklaces, the roller apparatus/retractable display and storage clutch comprising a C-shaped frame (40, 42, 52) having right and left downwardly projecting arms (40, 42), a torsion spring loaded tube (30; column 5, lines 44-52) rotatably suspended between the downwardly projecting arms of the frame, a flexible webbing/sheet (12) attached along one edge to the tube with an opposite edge wrapped around a weighted rod (14), and the sheet alternately by pulling down on the weighted rod and retracted by pulling again on the weighted rod.  Chen or Olson also discloses the other claimed limitations except for the sheet being formed from cloth.  Bristley teaches a window 
To the extent that the retractable display and storage clutch of Chen or Olson fails to disclose the tube comprises a torsion-spring-loaded tube as claimed, Corcoran teaches a shade (1) comprising a torsion-spring-loaded tube (7) and a shade (2) attached to the tube.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Corcoran to modify the retractable display and storage clutch of Chen or Olson so the tube is constructed as a torsion-spring-loaded tube to provide more convenience for a user to retract or extend the sheet.
As to claim 2, Lukosiunas further teaches the rectangular cloth sheet (102) incorporate a pocket (defined by sheets 104, 106, 108; Fig. 4) on the front surface (with respect to the sheet 104).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736